415 So.2d 896 (1982)
PUBLIC HEALTH TRUST OF DADE COUNTY, Florida, an Agency and Instrumentality of Dade County, Florida, Which Operates Jackson Memorial Hospital, Appellants,
v.
PRUDENTIAL INSURANCE COMPANY, Shirley J. Miller, Mil Air and Heat, Inc., Appellees.
Nos. 81-720, 81-721.
District Court of Appeal of Florida, Third District.
June 29, 1982.
*897 Hayt, Hayt & Landau and Alan M. Fisher, Kenneth E. Cohen, Miami, for appellants.
Lane, Mitchell & Harris and C. Robert Murray, Jr., Miami, for appellees.
Before SCHWARTZ, DANIEL S. PEARSON and JORGENSON, JJ.
PER CURIAM.
We reverse the final order granting summary judgment in favor of Prudential Insurance Company upon a holding that there did exist material issues of fact for jury consideration. Travelers Insurance Company v. Zimmerman, 309 So.2d 569 (Fla. 3d DCA 1975).
The affirmative defense of fraud is usually considered a jury question and is not ordinarily appropriate for summary judgment proceedings. Hermes v. Anton, 300 So.2d 46 (Fla. 3d DCA 1974); Automobile Sales, Inc. v. Federated Mutual Implement and Hardware Insurance Company, 256 So.2d 386 (Fla. 3d DCA 1972).
Reversed and remanded for further proceedings.